The claimant in this case had been conducting her business in Chicago, Illinois, under the name of the “Builders Supply Company,” and desiring her business incorporated under the above name, on November 10, 1913, sent her check for fifty-five ($55) dollars to the Secretary of State, with instructions to forward to her the necessary incorporation papers. She was informed by the Secretary of State that the name “Builders Supply Company” was not available, but that she might select some other name. She was also advised that the fifty-five ($55) dollars was placed to her credit. Claimant not desiring to use any other name ivrote to the Secretary of State informing him to this effect and requested him to return the said fifty-five ($55) dollars, which she had advanced. She was afterward informed that this amount could not be returned as the same had been paid to the State Treasurer. This claim is filed to recover the fifty-five ($55) dollars paid to the Secretary of State. When claimant forwarded the money in question to the Secretary of State with instructions for certain corporate papers she was informed by him that the same could not lie issued, and under the circumstances it occurs to us that she is entitled to a refund of the money advanced by her. This case differs from those cases in which a license has been granted, but ivhere the parties afterward refuse to complete the organization. In this case the State did not comply with her request and there is no good reason why the Si ate should retain the money advanced by claimant. We are of the opinion that claimant is entitled to relief in this case, and we therefore award her the sum of fifty-five ($55) dollars.